     Case 2:20-cv-09814-PA-JEM Document 19-5 Filed 04/21/21 Page 1 of 2 Page ID #:95



      SO. CAL. EQUAL ACCESS GROUP
 1    Jason J. Kim (SBN 190246)
      Jason Yoon (SBN 306137)
 2    101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 3    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 4    scalequalaccess@yahoo.com
 5    Attorneys for Plaintiff
      KIMBERLY FRAZIER
 6
 7                          UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
      KIMBERLY FRAZIER,                           Case No.: 2:20-cv-09814 PA (JEMx)
10
              Plaintiff,                          Proof of Service
11
            vs.
12
13    CYRUS G. ETEMAD; and DOES 1 to 10,
14                Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                       Proof of Service - 1
     Case 2:20-cv-09814-PA-JEM Document 19-5 Filed 04/21/21 Page 2 of 2 Page ID #:96


                                                     PROOFOF SERVICE
 l
 2    1, Mike Jun, am a resident of the United States and of the county aforesaid; I am over the age of eighteen years
      and not a party to the within entitled action; my addressis
 3
      101 S. Western Avenue
 4    SecondFloor
      Los Angeles, California 90004
 5

      On Apri121, 202 1, lserved the foregoing document by placing the true copies thereof enclosed in sealed
 6
      envelopesaddressed
                       asfollows:
 7
      Cyrus G. Etemad
 8    237 Round Hill Rd.
      Tiburon, CA 94920
 9

10   DOCUMENT(S): Plaintiff's Notice oflUotion anti Motion for Default Judgment by Court; Plaintiffs
     Memorandum of Points and Authorities in Support of Motion lor Default Judgment by Court and Request
11   to Affix Fees; Declaration of Jason J. Kim in Support ofPlaintiff's Motion for Default Judgment by Court;
     Declaration of Kimberly Frazier in Support of Plaintiff's IWotionfor Default Judgment; Proposed
12   Judgment

i3 I (x)     BY U.S. POSTAL MAIL: lam "readily familial" with the firm's practiceof collectionand processing
             correspondence and processing correspondence for illailing. Under that practice it would be deposited
14
             with the U.S. postal service on that same day with postage therein fully prepaid at Los Angeles,
15
             California in the ordinary course of business.

16   ( )     BY PERSONAL SERVICE: Tdelivered a true copy of the foregoing document(s) in a sealed envelope by
             hand to the above addressee(s).
17
     ( )     BY FACS]MILE: I caused said document(s) to be transmitted by facsimile to the address(es) set forth
18           above during normal business hours. Said transmission was verified as complete and without error.
19
     ( )     BY OVERNIGHT DELIVERY / FEDEX EXPRESS:I causedsaid envelope(s)to be sentovemight
20
             delivery by Fedex Expressto the address(es)
                                                       set forth above.

21   ( )     BY ELECTRONIC MAIL: ltransmitted the foregoing document by electronic mail to the email
             address(es) set forth above during normal business hauls. Said transmission was verified as complete and
22           without error.

23   I declare under penalty of pei:jury, under the laws of the State of California, that the foregoing is
     true and correct
24

25   Executedon Apri121, 202 1, at Los Angeles, California

26

27

28




                                                     ProofofService-2
